— In a proceeding pursuant to subdivision 5 of section 50-e of the General Municipal Law for leave to serve a late notice of claim, defendant appeals from so much of an order of the Supreme Court, Suffolk County, entered October 11, 1974, as, upon reargument, granted the application with respect to the infant plaintiff. Order affirmed insofar as appealed from, without costs. A full review of the record on this appeal reveals that Special Term soundly exercised its discretion (Baker v New York City Health & Hosps. Corp., 36 NY2d 925; Sherman v Metropolitan Tr. Auth., 36 NY2d 776; Matter of Murray v City of New York, 30 NY2d 113). Rabin, Acting P. J., Hopkins, Martuscello, Brennan, and Munder, JJ., concur.